DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 5, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 18, 21 – 24, and 26 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (USPN 9,333,725) in view of Maier et al. (USPGPub 2016/0137885 A1) and O’Donnell (USPGPub 2006/0159867 A1).

Chuang et al. disclose a display device (Figure 4; Column 2, lines 28 – 29; Column 7, lines 44 – 46), comprising: a display member configured to roll along a rolling axis (Figure 2B; Column 3, lines 28 – 38); an adhesive member disposed on the display member (Figure 2A, #240a and b), the adhesive member comprising an adhesive portion comprising a plurality of adhesive lines (Figures A – 3K, #310, 312, 314, 316, 318, 320, 322, 324, 328 and 330); and wherein the display device is an electronic display device (Figure 4; Column 2, lines 28 – 29; Column 7, lines 44 – 46), wherein the plurality of adhesive lines are not orthogonal to the rolling axis (Figures A – 3K, #310, 312, 314, 316, 318, 320, 322, 324, 328 and 330), and wherein the display member is capable of displaying an image (Figure 4; Column 2, lines 28 – 29; Column 7, lines 44 – 46), the plurality of adhesive lines define an elastic portion that is between respective ones of the adhesive lines (Column 2, line 55 to Column 3, line 60), wherein the adhesive maybe selected from a variety of materials and are not limited to the specific listed materials (Column 2, line 67 to Column 3, line 3) as in claim 16.  With respect to claim 17, the included angles between the plurality of adhesive lines and the rolling axis are in a range of 0 degrees to 30 degrees (Figures A – 3K, #310, 312, 314, 316, 318, 320, 322, 324, 328 and 330, depending on the adhesive placement and rolling axis).  Regarding claim 21, the adhesive portion comprises a pressure sensitive adhesive (PSA) (Column 2, line 64 to Column 3, line 3).  For claim 23, the elastic portion has a polygonal shape (Figures A – 3K, #310, 312, 314, 316, 318, 320, 322, 324, 328 and 330).  In claim 27, the elastic portion has a honeycomb shape, a triangle shape, or a 4 to 1.0 x 106 at 25°C, and wherein a loss tangent of the first adhesive layer is in a range of 0.3 to 1.5 at 25 °C, and an adhesion of the adhesive portion is in a range of 0.3 kgf/in to 1.5 kgf/in.



O’Donnell teach a display device (Figures; Abstract), wherein the adhesive used in the device consists of two adhesive materials (Claim 1) including an elastic portion comprises a silicon based adhesive is an elastomer (Paragraph 0020; Claim 5, wherein the adhesive would be elastic as it is the same as material discussed in Applicants specification.) for the purpose of forming a high-strength, optical bond as part of a display panel (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an adhesive member comprising an adhesive portion having an elastic portion made of a silicon based adhesive is an elastomer comprising a plurality of adhesive lines in Chuang et al. in order to bond items together as taught by Maier et al. and to form a high-strength, optical bond as part of a display panel as taught by O’Donnell.

With regard to the limitations of “a difference between a refractive index of the adhesive portion and a refractive index of the elastic portion is less than 0.1”, “a storage modulus of the first adhesive layer is in a range of 1.0 x 104 to 1.0 x 106 at 25°C, and wherein a loss tangent of 

With regard to the limitations of “each of the plurality of adhesive lines comprises: a first adhesive line parallel with the rolling axis; a second adhesive line that forms an acute angle with the rolling axis in a counterclockwise direction; and a third adhesive line that forms an acute angle with the rolling axis in a clockwise direction, and wherein the first adhesive line, the second adhesive line, and the third adhesive line define an elastic portion” and “each of the plurality of adhesive lines comprises: a first adhesive line that forms an acute angle with the rolling axis in a counterclockwise direction; and -4-a second adhesive line that forms an acute angle with the rolling axis in a clockwise direction, and wherein the first adhesive line and the second adhesive line define an elastic portion”, both Maier et al. (Figures) and Chuang et al. (Figures) disclose that the adhesive used as part of the display device may take a variety of arrangements depending on how they are to be adhere to a surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the adhesive in a desired arrangement in order to get the desired adherence to a surface.

Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive.

In response to Applicant’s argument that the prior art of record fails to teach the elastic portion comprises a silicon based adhesive, and wherein the silicon based adhesive is an elastomer, please see the newly presented rejection of Chuang et al. (USPN 9,333,725) in view of Maier et al. (USPGPub 2016/0137885 A1) and O’Donnell (USPGPub 2006/0159867 A1). Chuang et al. clearly discloses the adhesive maybe selected from a variety of materials and are not limited to the specific listed materials (Column 2, line 67 to Column 3, line 3). O’Donnell teach a display device (Figures; Abstract), wherein the adhesive used in the device consists of two adhesive materials (Claim 1) including an elastic portion comprises a silicon based adhesive is an elastomer (Paragraph 0020; Claim 5, wherein the adhesive would be elastic as it is the same as material discussed in Applicants specification.) for the purpose of forming a high-strength, optical bond as part of a display panel (Paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 13, 2021